              Case 2:21-mj-30380-DUTY ECF No. 1, PageID.1
                                           AUSA:            Filed 08/05/21 Telephone:
                                                    Mark Chasteen           Page 1 of(313)
                                                                                       13 226-9555
AO 91 (Rev. ) Criminal Complaint            Agent:                 Jeffrey Weiland                Telephone: (313) 965-2323

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan

United States of America
   v.
                                                                                  Case: 2:21−mj−30380
Lenora Dashawn Calliway                                                  Case No. Assigned To : Unassigned
                                                                                  Assign. Date : 8/5/2021
                                                                                  SEALED MATTER (LH)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of              5/6/20 to 1/26/21               in the county of               Wayne      in the
        Eastern          District of       Michigan       , the defendant(s) violated:
                  Code Section                                           Offense Description
18 U.S.C. § 1349                                      Conspiracy to Commit Wire Fraud




          This criminal complaint is based on these facts:




✔ Continued on the attached sheet.

                                                                                          Complainant’s signature

                                                                      Jeffrey Weiland- Special Agent
                                                                                           Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

         August 5, 2021
Date:                                                                                        Judge’s signature

City and state: Detroit, MI                                           Elizabeth A. Stafford- U.S Magistrate Judge
                                                                                           Printed name and title
   Case 2:21-mj-30380-DUTY ECF No. 1, PageID.2 Filed 08/05/21 Page 2 of 13




           AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

      I, Jeffrey Weiland, being duly sworn, states as follows:


   YOUR AFFIANT’S BACKGROUND, TRAINING AND EXPERIENCE

      1.     I am a Special Agent with the Federal Bureau of Investigation (FBI),

and have been so employed since September 2007. I am currently assigned to the

Public Corruption and Government Fraud squad in the Detroit Division of the FBI.

As a Special Agent, I have investigated crimes including the corruption of state

and local officials, arson, forced labor trafficking, racketeering and violations of

the Foreign Agents Registration Act. During these investigations, I have been the

affiant on search warrants for businesses, residences and electronic mail (e-mail)

accounts. I have also conducted investigations using consensual recordings,

undercover operations, Title III wiretaps and techniques authorized under the

Foreign Intelligence Surveillance Act (FISA).

                           PURPOSE OF AFFIDAVIT

      2.     This affidavit is submitted in support of a criminal complaint for

Lenora Dashawn CALLIWAY, date of birth 04/XX/1986, for violating 18 U.S.C.

§ 1349 (Conspiracy to Commit Wire Fraud). Based on the facts set forth in this

affidavit, there is probable cause to believe that CALLIWAY conspired, or agreed,

to commit the crime of wire fraud, and other federal crimes, with Sharodney

Marteze Harrison (“Sharodney”). Furthermore, CALLIWAY knowingly and
   Case 2:21-mj-30380-DUTY ECF No. 1, PageID.3 Filed 08/05/21 Page 3 of 13




voluntarily joined the conspiracy.

      3.    The information contained in this affidavit is based upon my personal

knowledge obtained through participating in this investigation as well as

information I received from the Michigan Unemployment Insurance Agency

(MUIA), U.S. Department of Labor, Federal Grand Jury subpoenas, court orders

issued pursuant to 18 U.S.C. § 2703(d), search warrants and interviews.

      4.    Since this affidavit is being submitted for the limited purpose of

establishing probable cause that CALLIWAY violated 18 U.S.C. § 1349

(Conspiracy to Commit Wire Fraud), I have not included each and every fact

known to me concerning this investigation.

                    BACKGROUND ON INVESTIGATION

      5.    The FBI and Department of Labor-Office of Inspector General (DOL-

OIG) are investigating CALLIWAY, Sharodney and other individuals known and

unknown for defrauding the State of Michigan and other states out of federal

dollars earmarked for Pandemic Unemployment Assistance (PUA). The

investigation began with a focus on more than one hundred claims for

Unemployment Insurance (UI) that had been filed with the State of Michigan from

two Internet Protocol (IP) addresses - 68.34.90.152, assigned to XX46 Quinn

Street Lowr, Detroit, Michigan 48234 and 68.42.157.111 assigned to XX203 Steel

Street, Detroit, Michigan 48235. Sharodney resides at XX46 Quinn Street.
     Case 2:21-mj-30380-DUTY ECF No. 1, PageID.4 Filed 08/05/21 Page 4 of 13




         6.   On January 26, 2021, Agents from the FBI and DOL-OIG executed

search warrants at XX46 Quinn Street, the residence of Sharodney, and XX203

Steel Street, the residence of Seandrea Crawford. Agents found paper and

electronic evidence of UI fraud at both locations, including text messages between

CALLIWAY and Sharodney in furtherance of their conspiracy to commit wire

fraud.

                               PROBABLE CAUSE

A.       Background on Unemployment Insurance Program

         7.   The Social Security Act of 1935 initiated the federal and state UI

system. The system provides benefits to individuals who are unemployed for

reasons beyond their control. The purpose of the UI system is twofold: first, to

lessen the effects of unemployment through cash payments made directly to laid-

off workers, and second, to ensure that life necessities are met on a weekly basis

while the worker seeks employment. In Michigan, the UI system is administered

by the MUIA, which is part of the Michigan’s Department of Labor and Economic

Opportunity. Other States administer their UI programs through similar state run

agencies. Regardless of state, the U.S. Department of Labor funds each of the

respective state agency’s administrative costs, including salaries, office expenses,

and computer equipment.

         8.   State unemployment systems and benefits are largely financed by
   Case 2:21-mj-30380-DUTY ECF No. 1, PageID.5 Filed 08/05/21 Page 5 of 13




taxes on private employers located in that state. When state unemployment benefits

are exhausted, they may be supplemented by federal funds appropriated by the

U.S. Department of Labor.

      9.     As of the time of this application, the federal government is providing

significant supplemental benefits to the states as a result of the COVID-19

pandemic. Beginning in or about March 2020 and continuing through the present,

the Families First Coronavirus Response Act (FFCRA); Coronavirus Aid, Relief,

and Economic Security (CARES) Act; and American Rescue Plan Act of 2021

(ARPA) have created federal programs that allowed for the significant outlay of

federal funds flowing to and through the states to offset the historic needs for

unemployment benefits by the American workforce, including the State of

Michigan and in the Eastern District of Michigan. Collective, these benefits are

often referred to as Pandemic Unemployment Assistance (PUA).

      10.    Normally, in the absence of fraud, an unemployed worker initiates an

UI claim in person, over the telephone, or on the Internet. Currently, the

overwhelming majority of UI claims are filed online through a state website. In

order to be eligible for UI benefits, the worker must demonstrate a certain level of

earnings in several quarters immediately preceding the application. The amount of

unemployment benefits that a UI claimant might be eligible for depends on a

variety of factors, including but not limited to the length of his or her previous
   Case 2:21-mj-30380-DUTY ECF No. 1, PageID.6 Filed 08/05/21 Page 6 of 13




employment and the amount of wages he or she earned.

      11.    The state agency will either approve or reject a UI claim based on the

application made by the unemployed worker. If the state agency approves a UI

claim, the claimant is required to re-certify the claim via telephone or Internet at

various times during the life of the claim. The worker must also certify that he or

she is still unemployed and actively seeking work. One way in which

unemployment benefits are provided to a claimant is through the use of a debit

card, issued by the Bank of America (BOA) in Michigan, which is mailed to the

claimant through the U.S. Postal Service. The unemployment benefits are loaded

onto the debit card electronically. Alternatively, a worker can provide the state

agency with a bank routing number and bank account in which to have their

unemployment benefits directly deposited electronically. In either case, additional

benefits are loaded electronically at intervals thereafter. The Bank of America

centers used to process Michigan’s UI claims are located in Virginia and Texas.

      12.    In an effort to prevent and otherwise inhibit fraud, the state agencies

capture certain data surrounding the interaction between an individual and the UI

system. Each time a claim is accessed in the system, it creates a digital footprint of

sorts. Although states utilize their own unique systems, many times the data that is

collected includes the dates, times, Internet Protocol (IP) address, and Media

Access Control (MAC) address associated with a device accessing a claim. The
     Case 2:21-mj-30380-DUTY ECF No. 1, PageID.7 Filed 08/05/21 Page 7 of 13




state systems tie this information to the user-entered information captured to

facilitate the claim (i.e. name, address, social security number, BOA or other bank

account numbers, bank routing numbers, etc.). It is through the analysis of this data

that the state agencies and investigating agents can identify fraudulent trends and

tendencies associated with certain claims.

B.       Search Warrants Executed at XX46 Quinn Street and XX203 Steel

Street

         13.   On January 26, 2021, the FBI and DOL-OIG executed search warrants

at XX46 Quinn Street and XX203 Steel Street. Agents found paper and electronic

evidence of UI fraud at XX203 Steel Street. At XX46 Quinn Street, agents seized

debit cards and UI claims information in the name of more than twenty-five

people. Agents also seized four cellular telephones and a laptop computer. During

a voluntary interview with agents, Sharodney admitted a number of facts regarding

his scheme to file false UI claims. Sharodney admitted that he used people’s

personal information to file claims without their knowledge or consent. Sharodney

admitted that he paid people to have UI claims and debit cards sent to their homes.

Sharodney, however, would not identify other participants in the scheme.

         14.   Evidence collected in this investigation, including text messages

found on Sharodney’s cellular telephones, shows that in order to facilitate and

conceal the UI fraud, Sharodney worked with other individuals including
     Case 2:21-mj-30380-DUTY ECF No. 1, PageID.8 Filed 08/05/21 Page 8 of 13




CALLIWAY. Among the actions taken by those individuals to further the goals of

the conspiracy were: (1) creating e-mail accounts to link with UI claims, (2)

submitting UI claims, (3) re-certifying the UI claims, (4) using their telephone

numbers to verify identity, (5) creating online bank accounts in which the UI

benefits were deposited, (6) collecting mail for the UI claims and (7) collecting

mail with pre-paid cards on which UI benefits had been deposited.

C.     Lenora Deshawn CALLIWAY

       15.   Agents reviewed three of Sharodney’s cellular telephones seized from

XX46 Quinn Street. Sharodney had messages on his cellphones from telephone

number 586-XXX-4831. In his contacts, Sharodney identified 586-XXX-4831 as

belonging to Lenora. A Michigan UI claim in the name of Lenora CALLIWAY

listed the claimant’s telephone number as 586-XXX-4831. On 03/16/2021 and

07/20/2021, a white Town & Country van was observed at 20063 Irvington Street,

Highland Park, Michigan. The van is registered to Lenora Dashawn CALLIWAY,

date of birth 04/24/1986. CALLIWAY’s Michigan Driver’s License lists a

different address.

       16.   On 05/06/2020, CALLIWAY and Sharodney exchanged text

messages:

             Sharodney: Send mw ur bro address

             Sharodney: Plz be on the mail
   Case 2:21-mj-30380-DUTY ECF No. 1, PageID.9 Filed 08/05/21 Page 9 of 13




            Lenora: Ok I got u

            Sharodney: Wats that address

            Lenora: 20063

            Sharodney: U sure

            Sharodney: (emoji with zipper lips) plz don’t tell nobody my business

            Lenora: Nobody knows about this but yo yo [two emojis with zipper
            lips]

      Eight Michigan UI claims listed 20063 Irvington Street, Highland Park,

Michigan as the mailing address. The State of Michigan paid $46,048 on those

claims. I believe Sharodney was telling CALLIWAY to be on the mail so that no

one else would see all the UI letters being sent to the address. CALLIWAY knew

that the mailings were from fraudulent UI claims, which is why she reassured

Sharodney that only “yo yo” knows about this.

      17.   On 08/30/2020, CALLIWAY and Sharodney exchanged text

messages:

            Lenora: 20069 Irvington highland park mi 48203

            Sharodney: That’s next door

            Lenora: Yes

      Five Michigan UI claims listed 20069 Irvington Street, Highland Park,

Michigan as the mailing address. The State of Michigan paid $26,118 on those

claims. In other text messages, CALLIWAY wrote that she was retrieving the mail
  Case 2:21-mj-30380-DUTY ECF No. 1, PageID.10 Filed 08/05/21 Page 10 of 13




sent to 20069 Irvington.

      18.   On 10/10/2020, CALLIWAY and Sharodney exchanged text

messages:

            Sharodney: wats ur address

            Sharodney: So u can get sum of this new money

            Lenora: 20063 Irvington 48203

            Sharodney: Ok

      I believe Sharodney was referring to new money from fraudulent UI claims

because shortly thereafter CALLIWAY received a prepaid debit card to her

address.

      19.   On 10/21/2020, CALLIWAY and Sharodney exchanged text

messages:

            Lenora: [image of an envelope from BRINKS MONEY, addressed to
            [VW], 20063 Irvington St, Highland Park, MI 48203]

            Lenora: Is this what u looking for

            Sharodney: Yep keep it an a green dot

            Lenora: That’s all that came

            Sharodney: Ok

      Brinks Money is another prepaid card similar to Netspend and Green Dot on

which Sharodney directed funds from fraudulent UI claims to be deposited.

      20.   On 01/21/2021, CALLIWAY and Sharodney exchanged text
 Case 2:21-mj-30380-DUTY ECF No. 1, PageID.11 Filed 08/05/21 Page 11 of 13




messages:

            Sharodney: Any letter u get from unemployment for the state of
            Michigan I need them

            Sharodney: Check that address next door

            Lenora: Ok

            Lenora: I think I got some there

            Sharodney: Ok I need them how many

            Lenora: Not sure but they been coming I think 2 or 3 I’ll check I’m at
            my moms

            Sharodney: Ok

            Sharodney: Ok it should be more

            Lenora: I need a 1000$ a letter [two crying laughing emojis]

            Sharodney: Here u go

            Sharodney: All of them are w2s gurl u terrible

            Lenora: Big mama need to eat to [three crying laughing emojis]

            Sharodney: Send me that address so I can send sum mail next door

            Lenora: I can’t get the mail no more she moved the mailbox to inside
            slot to the door now

            Sharodney: Oh ok dam

      As recently as 01/21/2021, CALLIWAY was writing that she received

Michigan UI letters on behalf of Sharodney. CALLIWAY was telling Sharodney

that she wanted $1,000 for each letter she received. I believe CALLIWAY
  Case 2:21-mj-30380-DUTY ECF No. 1, PageID.12 Filed 08/05/21 Page 12 of 13




demanded this amount because she knew that the letters represented false UI

claims filed by Sharodney. I believe CALLIWAY had used her neighbor’s address

without consent so that no one would see the volume of letters coming to her

address. The neighbor, however, moved the mailbox so CALLIWAY could no

longer get the mail at 20069 Irvington.

      21.   Thirteen Michigan UI claims totaling more than $70,000 listed the

claimant’s address as either 20063 Irvington or 20069 Irvington. As to claims filed

with the State of Michigan, all payments are processed through Bank of America

centers located in Virginia and Texas. Thus, when receiving payments on

Michigan UI claims, I believe that CALLIWAY or Sharodney used wire

communications or caused another to use wire communications in interstate

commerce in furtherance of the scheme.

                                 CONCLUSION

      22.   Based on the foregoing information, there is probable cause to believe

that CALLIWAY conspired, or agreed, to commit the crime of wire fraud and that

CALLIWAY knowingly and voluntarily joined the conspiracy. Therefore, there is

probable cause to believe that CALLIWAY violated 18 U.S.C. § 1349 (Conspiracy

to Commit Wire Fraud).
 Case 2:21-mj-30380-DUTY ECF No. 1, PageID.13 Filed 08/05/21 Page 13 of 13




                                    ____________________________
                                    Special Agent Jeffrey Weiland
                                    Federal Bureau of Investigation


Subscribed and sworn to before me
or by reliable electronic means
      5th day of August, 2021:
this ____



_____________________________
Elizabeth A. Stafford
United States Magistrate Judge
